Case

5:19-mj-0016§1¢TWD Document9 Filed 04/15/19 Pagelofl

 

 

April 15, 2019

Hon. An lreW T. Baxter
United States District Court
Nortllerrl District of New`
100 South Clinton Street
Syracus€, NeWYork 13261

(via ECF)

Re:

Dear .lu lge Baxter:

l Write to advise the cour
scheduled for tomorroW.

lUS v. 5:19-MJ-16]

H @I€) A,N_,"\_ V -\ ill \'-z-: \z;` E s o.

fork

`Waiver of Preliminary Hearing

that l am Waiving Ms. Aguilar’s preliminary hearing7 Which is
l have received a proposed plea agreement from the government

and vvill review it With m_/`client shortly

Thank § ou for your couri:iesy.

Respectfully yours,

’ TZ,
ana Va§\:lee

Katherine King, Esq.

H

CCI

 

Fost Office Box 71 2, Syracuse, New York 1 3206

` Phone= 315.422.5655 Fax: 315.295.2690

www.vanheelaw.com; www.forfeiturelawyer.legai

dana@vanhee|aw.com

 

